               Case 1:20-cv-00407-PB Document 19 Filed 04/03/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW HAMPSHIRE
                              WARREN B. RUDMAN U.S. COURTHOUSE
                                 55 PLEASANT STREET, ROOM 110
                                CONCORD, NEW HAMPSHIRE 03301

OFFICE OF THE CLERK                                                                    Telephone
 Daniel J. Lynch                                                                     603-225-1423
 Clerk of Court




                  PROCEDURAL ORDER IN TRANSFERRED CASES

            The parties and counsel are advised that all future pleadings shall be

      filed in compliance with this District’s Local Rules and Administrative

      Procedures for Electronic Case Filing. If there are any outstanding pending

      motions and objections in the case that counsel or a pro se litigant wish to

      renew, any such motion(s) shall be refiled within thirty (30) days of the date

      this order is entered on the court’s docket. Motions previously filed in the

      transferor district will not be considered and will be deemed resolved unless

      refiled in this court in accordance with this order. Please note that all

      motions filed in this District must comply with Local Rule 7, which outlines

      the court' s motion practice regarding briefs and objections. The Local

      Rules and Administrative Procedures for ECF can be downloaded from our

      website at www.nhd.uscourts.gov.

                                             DANIEL J. LYNCH
                                             Clerk of Court


      USDCNH-104 (1-14)
